Citation Nr: 1201570	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for pulmonary tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1956.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In that decision, the RO denied entitlement to a compensable rating for PTB.

In March 2007, the Board remanded this matter to schedule the Veteran for a hearing before a Veterans Law Judge at the RO.

The Veteran testified before the undersigned at a July 2007 hearing at the RO (Travel Board hearing). A transcript of that hearing has been associated with his claims folder.

In October 2007, the Board remanded this matter for further development.

In August 2008, the Board denied the Veteran's claim for an increased (compensable) rating for pulmonary PTB. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In April 2009, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an April 2009 Joint Motion filed by counsel for the Veteran and the VA Secretary.

In November 2009 and August 2010, the Board remanded this matter for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

The Veteran's service-connected PTB has resulted in no current disability.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for PTB have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6722 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a June 2005 letter, which provided notice as to what evidence was required to substantiate his claim and informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  The letter informed the Veteran that, in order to establish entitlement to an increased disability rating, the evidence must show that his disability has worsened.  In addition, the letter provided him with examples of the types of evidence he could use to substantiate his claim.  This letter provided proper preadjudication notice under Pelegrini.

In August 2006, the Veteran was provided with a letter which met the notice requirements set out in Dingess.  While this notice was provided to the Veteran after the initial rating decision denying his claim, any deficiency with the timing was resolved by the fact that his claim was readjudicated in April 2008, May 2010 and November 2011 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the Veteran has substantiated his status as a Veteran. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all of the pertinent medical records and provided the Veteran with an opportunity to present his contentions before the undersigned Veterans Law Judge at his hearing in July 2007.
 
The parties to the Joint Motion agreed that a July 2005 VA examination was inadequate.  The examiner noted that the Veteran had shortness of breath, pulmonary function tests revealed a moderate restrictive defect, an obstructive defect might have been present, and that he had a moderate gas exchange defect; however, the examiner did not address whether the current lung disabilities were related to his service-connected PTB, and did not determine whether the shortness of breath was evidence of a compensable disability under the criteria of Diagnostic Code 6722.  

As a result, the Board remanded this case in November 2009 and again in August 2010 in order to ensure that the proper medical examination and opinion was obtained.  

The Veteran underwent VA examinations in March 2010 and August 2010; however, the opinions provided with these examinations were insufficient.  Finally, a June 2011 VA examiner provided an opinion which substantially followed the instructions contained in the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, any further remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (there need only be substantial compliance with remand instructions).  

Accordingly, VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased disability rating for PTB is thus ready to be considered on the merits.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

From June 1957 to January 1959, the Veteran was hospitalized for treatment of what was determined to be moderately advanced active tuberculosis.  Serial X-rays showed improvement to the point that by November 1958, there was practically no residual disease.  Sputum tests had become negative.  In November 1958, the tuberculosis was found to be minimal and inactive.  The maximum involvement was moderately advanced.  At discharge from hospitalization he was found to have essentially no residual disease.

An April 1959 VA examination report reflected that there were no signs of activity. For this reason, VA physicians determined that the tuberculosis was inactive, and had been inactive for one month.  There have been no subsequent reports of active tuberculosis.

A February 1996 VA examination report included an X-ray examination of the chest which revealed no acute infiltrates or effusions.  There were a few granulomas bilaterally.  The examiner concluded that there was no evidence of active disease.

A July 2005 VA examination report shows that the Veteran was treated for pulmonary tuberculosis in 1957 and was hospitalized for approximately one year.  At the time of the examination, he did not have any fevers, chills, productive cough, or night sweats.  The examiner did not believe the disease to be active.  His chest was clear to auscultation, bilaterally.  

The examiner diagnosed pulmonary tuberculosis without evidence of current activity, previously diagnosed as moderately advanced.  The examiner also noted that he had a moderate restrictive defect and that an obstructive defect may have been present.  The examiner also noted a moderate gas exchange defect.

A March 2010 examination report shows that the Veteran had no abnormal breath sounds.  His diaphragm excursion and chest expansion were normal.  The examiner diagnosed a remote history of tuberculosis with no active disease or disability.  

An August 2010 VA examination report shows that the Veteran had decreased breath sounds in his right and no abnormal breath sound on the left.  Asthma was not present.  A July 2010 x-ray revealed mild cardiomegaly with no acute pulmonary disease.  The diagnosis was mixed mild to moderate restrictive and obstructive lung disease with decreased diffusion capacity and no signs of active or chronic tuberculosis.

A June 2011 VA examination report shows that the Veteran reported a history of a non-productive cough, which occurred less than daily, and dyspnea upon mild exertion.  He had no abnormal breath sounds.  Asthma was not present, diaphragm excursion and chest expansion were normal, and there were no conditions which were associated with restrictive lung disease.  There was no chest wall scarring and no chest wall deformities.  

The examiner confirmed the diagnosis provided at the August 2010 examination, and provided the opinion that the current findings of obstructive and restrictive lung disease and the current symptoms of shortness of breath and dyspnea upon exertion were less likely related to tuberculosis.  The rationale included that x-rays did not reveal lung changes consistent with tuberculosis.  The examiner concluded that the symptoms were much more likely related to age and a history of tobacco abuse, although it had been many years since he smoked.

Analysis

The veteran's PTB has been evaluated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6722 (Ratings for Pulmonary Tuberculosis Entitled on August 19, 1968).  Pursuant to this code, a 20 percent evaluation is warranted for chronic, moderately advanced, and inactive PTB, following moderately advanced lesions, provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc.  A 30 percent evaluation is warranted for chronic, far advanced, and inactive PTB, following far advanced lesions diagnosed at any time while the disease process was active, minimum.  A 50 percent evaluation is warranted for five years, or to eleven years following the date of inactivity.  The maximum 100 percent is assigned for two years after date of arrest, inactivity, following active PTB, which was clinically identified during service or subsequently.  Otherwise, a 0 percent rating is warranted.  It is noted that the 50 percent, 30 percent, and 20 percent ratings for arrested or inactive PTB are not to be combined with ratings for other respiratory disabilities.  Following thoracoplasty, the rating will be for removal of ribs combined with the rating for collapsed lung.  Resection of ribs incident to thoracoplasty will be rated as removal.  38 C.F.R. § 4.97, Diagnostic Code 6722.

Pulmonary function tests, beginning in July 2005, reveal that the Veteran had mixed mild to moderate restrictive and obstructive lung disease with decreased diffusion capacity.  The rating criteria for Diagnostic Code 6722 include emphysema, which is considered an obstructive lung disease.  The June 2011 examiner opined that the current findings of obstructive and restrictive lung disease were; however, less likely than not related to tuberculosis.  This examiner provided the rationale that the Veteran's X-rays had shown no residuals of tuberculosis.  As the physician based her opinion on an accurate reading of the evidence and provided reasons for that opinion; it is highly probative of whether the Veteran has a lung disease, such as emphysema, which is related or due to the residuals of his service-connected PTB.  

The Veteran has reported that he has shortness of breath and a non-productive cough due to his service-connected PTB.  He is competent to provide evidence with regard to his symptoms, and his reported symptoms are consistent with the clinical evidence.  

While the Veteran believes that these symptoms are due to his tuberculosis, this is a complex medical question.  Medical expertise is required to provide such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

However, the June 2011 VA examiner provided a competent and probative opinion that it was unlikely that the current disabilities are related to the service connected PTB.  There is no other competent evidence linking the current disability to PTB.

The Veteran's representative has asserted that it is possible that the Veteran has residuals of his tuberculosis, presumably from its active phase which ended in 1958, which are not discernible on X-ray but which could be sufficient to cause aggravation of his other pulmonary disorders.  

This argument is speculative inasmuch as it is unsupported by any evidence in the record or medical authority.  The June 2011 opinion was to the effect that the current findings were "not related" to PTB.  This would seem to rule out a relationship by way of aggravation.  More significantly, the medical evidence of record, beginning in 1958, has failed to show any residuals of tuberculosis.  This was determined not only from X-rays but from sputum tests as well.  Since that time, no medical professional has found that the Veteran has residuals of tuberculosis, even when asked to provide opinions regarding the current nature and severity of his service-connected PTB.  While the Veteran clearly has current lung disease, there is no competent evidence that this is linked to his service-connected PTB, including on the basis of aggravation.  The Veteran's PTB has been inactive and has shown no residuals since 1958.  

As such, the Veteran's service-connected PTB does not warrant a higher disability rating under Diagnostic Code 6722.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6722.

Alternative Diagnostic Codes have been considered in rating the Veteran's service-connected PTB; however, Diagnostic Code 6722 pertains to inactive tuberculosis and therefore provides the appropriate rating criteria.

As the preponderance of evidence is against the claim, the benefit of the doubt is not for application in this case.  Gilbert.

Extraschedular Ratings

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran has no current symptoms associated with PTB; hence there are no symptoms outside of those described in the rating schedule.  38 C.F.R. § 4.97, Diagnostic Code 6722.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  The Veteran has testified that he is retired from the Postal Service, but that this is not due to his disability.  The VA examiners have noted that the Veteran tires easily, but have not associated this with the Veteran's service-connected disabilities or indicated that this would make him unable to obtain or maintain substantially gainful employment.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

An increased (compensable) rating for PTB is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


